Per Curiam.
The evidence fully justified a finding that the injury sustained by the insured to his right hand was not of such a character as to prevent him “ from engaging in any business or occupation and performing any work for compensation or profit ” (italics ours), as provided in the policy sued upon. .
Under the rule recently enunciated in this department in Garms v. Travelers Insurance Co. (242 App. Div. 230; affd., 266 N. Y. 446), decided prior to the trial herein, and in Finkelstein v. John Hancock Mutual Life Insurance Co. (247 App. Div. 74), decided after the determination of the Appellate Term, the complaint was properly dismissed. ■
The determination of the Appellate Term should, therefore, be reversed, with costs in this court and in the Appellate Term, *115and the judgment of the Municipal Court in favor of the defendant dismissing the complaint on the merits affirmed.
Present—■ Martin, P. J., O’Malley, Townley, Untermyer and Dore, JJ.
Determination of the Appellate Term unanimously reversed, with costs in this court and in the Appellate Term, and the judgment of the Municipal Court in favor of the defendant dismissing the complaint on the merits affirmed.